 Case 2:20-cv-05536-KM-JBC Document 1 Filed 05/05/20 Page 1 of 37 PageID: 1



James E. Cecchi                                    Samuel H. Rudman
Lindsey H. Taylor                                  ROBBINS GELLER RUDMAN
CARELLA, BYRNE, CECCHI                               & DOWD LLP
OLSTEIN, BRODY & AGNELLO                           58 South Service Road, Suite 200
5 Becker Farm Road                                 Melville, NY 11747
Roseland, New Jersey 07068                         (631) 367-7100
(973) 994-1700
                                                   Paul J. Geller
Christopher A. Seeger                              Stuart A. Davidson
Stephen A. Weiss                                   ROBBINS GELLER RUDMAN
SEEGER WEISS                                         & DOWD LLP
55 Challenger Road, 6th Floor                      120 East Palmetto Park Road, Suite 500
Ridgefield Park, New Jersey 07660                  Boca Raton, Florida 33432
(973) 639-9100                                     (561) 750-3000

Attorneys for Plaintiff

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

BENIAK ENTERPRISES, INC. d/b/a                   Civil Action No.
BENITO RISTORANTE, on behalf of itself
and all others similarly situated,

                          Plaintiff,
                                                            COMPLAINT and
v.                                                       DEMAND FOR JURY TRIAL
CHUBB LTD, and INDEMNITY
INSURANCE COMPANY OF NORTH
AMERICA

                          Defendants.


       Plaintiff Beniak Enterprises, Inc. d/b/a Benito Ristorante (“Plaintiff”), by way of

Complaint against Defendants Chubb Ltd. and Indemnity Insurance Company of North America

(together “Defendants” or “Chubb”), allege as follows:

                                        INTRODUCTION

       1.      On March 11, 2020 World Health Organization Director General Tedros Adhanom

Ghebreyesus declared the COVID-19 outbreak a worldwide pandemic: “WHO has been assessing
    Case 2:20-cv-05536-KM-JBC Document 1 Filed 05/05/20 Page 2 of 37 PageID: 2



this outbreak around the clock and we are deeply concerned both by the alarming levels of spread

and severity, and by the alarming levels of inaction. We have therefore made the assessment that

COVID-19 can be characterized as a pandemic.”1

        2.     On March 16, 2020, the Centers for Disease Control and Prevention, and

members of the national Coronavirus Task Force issued to the American public guidance, styled

as “30 Days to Slow the Spread” for stopping the spread of COVID-19. This guidance advised

individuals to adopt far-reaching social distancing measures, such as working from home,

avoiding shopping trips and gatherings of more than 10 people, and staying away from bars,

restaurants, and food courts.2

        3.     Following this advice for individuals to adopt far-reaching social distancing

measures, many state government administrations across the nation recognized the need to take

steps to protect the health and safety of their residents from the human to human and surface to

human spread of COVID-19. As a result, many governmental entities entered civil authority

orders suspending or severely curtailing business operations of non-essential businesses that

interact with the public and provide gathering places for the individuals. Currently, almost all

states within the United States have issued some sort of “stay-at-home” order and ordered private

non-essential business operations to close.

        4.     The result of these far-reaching restrictions and prohibitions has been catastrophic

for most non-essential businesses, especially restaurants and other foodservice businesses, as well

as retail establishments, entertainment venues, and other small, medium, and large businesses who



1
        See    https://www.who.int/dg/speeches/detail/who-director-general-s-opening-remarks-
at-the- media-briefing-on-COVID-19 11-march-2020
2
       https://www.whitehouse.gov/wp-content/uploads/2020/03/03.16.20_coronavirus-
guidance_8.5x11_315PM.pdf

                                                2
 Case 2:20-cv-05536-KM-JBC Document 1 Filed 05/05/20 Page 3 of 37 PageID: 3



have been forced to close, furlough employees, and endure a sudden shutdown of cash flow that

threatens their survival.

       5.      In addition to their contribution to the national economy in providing jobs,

restaurants are also vital to the national spirit because shared meals are an important mental

relief. As Oscar Wilde noted, “After a good dinner, one can forgive anybody, even one’s

relations.”

       6.      Moreover, food is part of the national psyche. As Anthony Bourdain noted,

“Food is everything we are. It’s an extension of nationalist feeling, ethnic feeling, your personal

history, your province, your region, your tribe, your grandma. It’s inseparable from those from

the get-go.”

       7.      Most businesses insure against such catastrophic events like the current unforeseen

COVID-19 pandemic through all-risk commercial property insurance policies. These policies

promise to indemnify the policyholder for actual business losses incurred when business

operations are involuntarily suspended, interrupted, curtailed, when access to the premises is

prohibited because of direct physical loss or damage to the property, or by a civil authority order

that restricts or prohibits access to the property. This coverage is commonly known as “business

interruption coverage” and is standard in most all-risk commercial property insurance policies.

       8.      Defendants, and most insurance companies who have issued all- risk commercial

property insurance policies with business interruption coverage, are denying the obligation to pay

for business income losses and other covered expenses incurred by policyholders for the physical

loss and damage to the insured property from measures put in place by the civil authorities to

stop the spread of COVID-19 among the population. This action seeks a declaratory judgment

that affirms that the COVID-19 pandemic and the corresponding response by civil authorities to




                                                3
 Case 2:20-cv-05536-KM-JBC Document 1 Filed 05/05/20 Page 4 of 37 PageID: 4



stop the spread of the outbreak triggers coverage, has caused physical property loss and damage

to the insured property, provides coverage for future civil authority orders that result in future

suspensions or curtailments of business operations, and finds that Defendants are liable for the

losses suffered by policyholders.

       9.      In addition, this action brings a claim against Defendants for their breach of their

contractual obligation under common all-risk commercial property insurance policies to

indemnify Plaintiff and others similarly situated for business losses and extra expenses, and

related losses resulting from actions taken by civil authorities to stop the human to human and

surface to human spread of the COVID-19 outbreak.

       10.     Plaintiff brings this action on behalf of a proposed class of policyholders who paid

premiums in exchange for an all-risk commercial property insurance policy that included lost

business income and extra expense coverage.

                                JURISDICTION AND VENUE

       11.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(d) in that

this is a class action in which the amount in controversy exceeds $5,000,000, exclusive of

interest and costs, and at least one member of the putative class is a citizen of a different State

than that of one of the Defendants.

       12.     Venue is proper in this District pursuant to 28 U.S.C. §1391(b) in that Defendants

do business in this District and thus reside in this District, in accordance with 28 U.S.C.

§1391(c).

                                           PARTIES

       13.     Plaintiff Beniak Enterprises, Inc. d/b/a Benito Ristorante is a New Jersey

corporation with its principal place of business in Union, New Jersey. Benito Ristorante is a




                                                4
    Case 2:20-cv-05536-KM-JBC Document 1 Filed 05/05/20 Page 5 of 37 PageID: 5



dine-in restaurant in Union, New Jersey whose success depends upon patrons being able to

consume the products offered at the restaurant in that facility.

        14.     Defendant Chubb Ltd is a Swiss corporation with its principal place of business in

Zurich, Switzerland. It owns subsidiaries, directly and indirectly, that issue, among other things,

property insurance.

        15.     Defendant Indemnity Insurance Company of North America is a Pennsylvania

corporation with its principal place of business in Philadelphia, Pennsylvania.         Defendant

Indemnity Insurance Company of North America is a subsidiary of Chubb Ltd. (together

“Chubb”) and is duly qualified and licensed to issue insurance in the State of New Jersey.

        16.     Chubb issued to Plaintiff Policy No. MCRD38179913 for the policy period

between August 1, 2019 and August 1, 2020 (the “Policy”).

        17.     Plaintiff has paid the policy premiums to Chubb specifically to provide coverages

for coverage of lost business income and extra expenses in the event of an involuntary business

interruption.

FACTUAL BACKGROUND

A.       The Global COVID-19 Pandemic

        18.     Viruses of the family Coronaviridae, such as Middle East respiratory syndrome

(MERS) coronavirus (MERS-CoV) and severe acute respiratory syndrome (SARS) coronavirus

(SARS-CoV), have been responsible for the loss of human life since at least 2002 and were

identified in several animal hosts.3



3
       See https://www.cdc.gov/coronavirus/2019-ncov/downloads/genomic-characterization-
of-2019-nCoV-Lancet-1-29-2020.pdf (There are four genera of CoVs: (I) α-coronavirus
(alphaCoV), (II) β-coronavirus (betaCoV) probably present in bats and rodents, while (III) δ-
coronavirus (deltaCoV), and (IV) γ-coronavirus (gammaCoV) probably represent avian species)



                                                  5
    Case 2:20-cv-05536-KM-JBC Document 1 Filed 05/05/20 Page 6 of 37 PageID: 6



        19.    In December 2019, an initial cluster of nine patients with an unknown cause of

viral pneumonia was found to be linked to the Huanan seafood market in Wuhan, China, where

many non-aquatic animals such as birds were also on sale. However, one of the patients never

visited the market, though he had stayed in a hotel nearby before the onset of the illness.4

        20.    By January 2020, genetic sequencing from patient samples was conducted to

identify a novel virus, SARS-CoV-2, as the causative agent for the pneumonia cluster.5 SARS-

CoV-2 is an RNA virus, with a crown-like appearance under an electron microscope because of

glycoprotein spikes on its envelope. Among the functions of the structural proteins, the envelope

has a crucial role in virus pathogenicity as it promotes viral assembly and release.6

        21.    The first confirmed case of the virus outside China was diagnosed on January 13,

2020 in Bangkok, Thailand with the number of cases exceedingly increasing worldwide. On

January 30, 2020, the World Health Organization (WHO) declared the SARS-COv-2 outbreak

constituted a public health emergency of international concern, and by February 11, 2020, the




4
        See https://www.mdpi.com/1660-4601/17/8/2690 (As a typical RNA virus, the average
evolutionary rate for coronaviruses is roughly 10–nucleotide substitutions per site per year, with
mutations arising during every replication cycle. This finding suggests that 2019-nCoV
originated from one source within a short period and was detected rapidly. However, as the virus
transmits to more individuals, constant surveillance of mutations arising is needed.) See Lu R,
Zhao X, Li J, et al. Genomic characterisation and epidemiology of 2019 novel coronavirus:
implications for virus origins and receptor binding. Lancet (London, England). 2020
Feb;395(10224):565-574. DOI: 10.1016/s0140-6736(20)30251-8. (This finding suggests either
possible droplet transmission or that the patient was infected by a currently unknown source.
Evidence of clusters of infected family members and medical workers has now confirmed the
presence of human-to-human transmission.)
5
        https://www.mdpi.com/1660-4601/17/8/2690
6
        See     https://www.mdpi.com/1660-4601/17/8/2690 (To address the pathogenetic
mechanisms of SARS-CoV-2, its viral structure and genome must be considered. Coronaviruses
are enveloped positive strand RNA viruses with the largest known RNA genomes—30–32 kb—
with a 50 -cap structure and 30 -poly-A tail.)

                                                 6
    Case 2:20-cv-05536-KM-JBC Document 1 Filed 05/05/20 Page 7 of 37 PageID: 7



virus was named “COVID-19” by the WHO Director-General.7 As of April 15, 2020, the WHO

reports a confirmed 1.9 million cases of COVID-19 globally and over 123,000 deaths, with the

United States dealing with more than 578,000 confirmed cases and 23,000 deaths - more than

any other country.8

        22.     The clinical features of COVID-19 vary from asymptomatic forms to fatal

conditions of severe respiratory failure that requires ventilation and support in an intensive care

unit (ICU). Pneumonia has been the most frequent severe manifestation of COVID-19, with

symptoms of fever, cough, dyspnea, and bilateral infiltrates on chest imaging.9 There are no

specific treatments recommended for COVID-19, and no vaccine is currently available; so

understanding the complexities of COVID-19 is ongoing.10

        23.     It has now been discovered by scientists that COVID-19 has several modes of

transmission.    Pursuant to a “Situation Report” released by the WHO, the virus can be

transmitted through symptomatic transmission, pre-symptomatic transmission, or asymptomatic



7
        https://www.mdpi.com/1660-4601/17/8/2690
8
        https://covid19.who.int/
9
        See https://www.mdpi.com/1660-4601/17/8/2690 (Asymptomatic infections have also
been described, but their frequency is unknown...Other, less common symptoms have included
headaches, sore throat, and rhinorrhea. Along with respiratory symptoms, gastrointestinal
symptoms (e.g., nausea and diarrhea) have also been reported, and in some patients they may be
the presenting complaint.)
10
        See https://www.mdpi.com/1660-4601/17/8/2690 (The treatment is symptomatic, and
oxygen therapy represents the major treatment intervention for patients with severe infection.
Mechanical ventilation may be necessary in cases of respiratory failure refractory to oxygen
therapy, whereas hemodynamic support is essential for managing septic shock [37]. Different
strategies can be used depending on the severity of the patient and local epidemiology [38,39].
Home management is appropriate for asymptomatic or paucisintomatic patients. They need a
daily assessment of body temperature, blood pressure, oxygen saturation and respiratory
symptoms for about 14 days. Management of such patients should focus on prevention of
transmission to others and monitoring for clinical status with prompt hospitalization if needed.)

                                                7
 Case 2:20-cv-05536-KM-JBC Document 1 Filed 05/05/20 Page 8 of 37 PageID: 8



transmission.11     Symptomatic transmission refers to transmission by an individual who is

experiencing symptoms associated with the virus who then transfers COVID-19 to another

individual.   Data from published studies provide evidence that COVID-19 is primarily

transmitted from symptomatic people to others who are in close contact through respiratory

droplets, by direct contact with infected persons, or by contact with contaminated objects and

surfaces.12

       24.        The incubation period for COVID-19, which is the time between exposure to the

virus (becoming infected) and symptom onset, averages 5-6 days, however, it can be up to 14

days.13 During this period, also known as the “presymptomatic” period, some infected persons

can be contagious. For that reason, transmission from a pre-symptomatic case can occur before

symptom onset.       Presymptomatic transmission still requires the virus to be spread through

infectious droplets or touching contaminated surfaces.14



11
       https://www.who.int/docs/default-source/coronaviruse/situation-reports/20200402-sitrep-
73-covid-19.pdf?sfvrsn=5ae25bc7_2
12
        See https://www.who.int/docs/default-source/coronaviruse/situation-reports/20200402-
sitrep-73-covid-19.pdf?sfvrsn=5ae25bc7_2 (Data from clinical and virologic studies that have
collected repeated biological samples from confirmed patients provide evidence that shedding of
the COVID-19 virus is highest in upper respiratory tract (nose and throat) early in the course of
the disease. That is, within the first 3 days from onset of symptoms. Preliminary data suggests
that people may be more contagious around the time of symptom onset as compared to later on
in the disease.)
13
       https://www.who.int/docs/default-source/coronaviruse/situation-reports/20200402-sitrep-
73-covid-19.pdf?sfvrsn=5ae25bc7_2
14
        See https://www.who.int/docs/default-source/coronaviruse/situation-reports/20200402-
sitrep-73-covid-19.pdf?sfvrsn=5ae25bc7_2 (In a small number of case reports and studies, pre-
symptomatic transmission has been documented through contact tracing efforts and enhanced
investigation of clusters of confirmed cases. This is supported by data suggesting that some
people can test positive for COVID-19 from 1-3 days before they develop symptoms. Thus, it is
possible that people infected with COVID-19 could transmit the virus before significant
symptoms develop.)

                                                8
 Case 2:20-cv-05536-KM-JBC Document 1 Filed 05/05/20 Page 9 of 37 PageID: 9



       25.     An individual who does not develop symptoms, an asymptomatic case of COVID-

19, can still transmit the virus to another. Though there are few documented cases reported, it

does not exclude the possibility that it has or may occur.15

       26.     Not only is COVID-19 transmitted via human-to-human, but the WHO and

scientific studies have confirmed that the virus can live on contaminated objects or surfaces.

According to a study by scientists documented in The New England Journal of Medicine,

COVID-19 was detectable in aerosols for up to three hours, up to four hours on copper, up to 24

hours on cardboard, and up to two to three days on plastic and stainless steel.16 All of these

materials are used in the preparation and service of food by restaurants. The results of the study

suggest that individuals could get COVID-19 through indirect contact with surfaces or objects

used by an infected person, whether they were symptomatic.

       27.     Another scientific study documented in the Journal of Hospital Infection found

that human coronaviruses, such as SARS-CoV and MERS-CoV can remain infectious on

inanimate surfaces at room temperature for up to nine days.17 At a temperature of 30 degrees

Celsius or more, the duration of persistence is shorter. Contamination of frequently touched



15
       https://www.who.int/docs/default-source/coronaviruse/situation-reports/20200402-sitrep-
73-covid-19.pdf?sfvrsn=5ae25bc7_2
16
    See https://www.nih.gov/news-events/news-releases/new-coronavirus-stable-hours-surfaces;
See        https://www.who.int/news-room/commentaries/detail/modes-of-transmission-of-virus-
causing-covid-19-implications-for-ipc-precaution-recommendations (In the context of COVID-
19, airborne transmission may be possible in specific circumstances and settings in which
procedures or support treatments that generate aerosols are performed; i.e., endotracheal
intubation, bronchoscopy, open suctioning, administration of nebulized treatment, manual
ventilation before intubation, turning the patient to the prone position, disconnecting the patient
from the ventilator, non-invasive positive-pressure ventilation, tracheostomy, and
cardiopulmonary resuscitation.)
17
         See        https://www.journalofhospitalinfection.com/action/showPdf?pii=S0195-
6701%2820%2930046-3

                                                 9
Case 2:20-cv-05536-KM-JBC Document 1 Filed 05/05/20 Page 10 of 37 PageID: 10



surfaces is, therefore, a potential source of viral transmission.18 Though this study was not

conclusive on COVID-19 itself, scientists are still grappling to understand this implication.

       28.     On March 27, 2020, the Centers for Disease Control and Prevention (“CDC”)

released a report entitled “Public Health Responses to COVID-19 Outbreaks on Cruise Ships -

Worldwide, February - March 2020.”19 The report detailed that during this time frame, COVID-

19 outbreaks associated with three different cruise ship voyages caused over 800 confirmed

cases and 10 deaths.20      Of the individuals tested, a high proportion were found to be

asymptomatic, which may explain the high rates on cruise ships. What is interesting about this

study though, is that COVID-19 was identified on a variety of surfaces in cabins of both

symptomatic and asymptomatic infected passengers up to 17 days after cabins were vacated on

the Diamond Princess cruise line, but before disinfection procedures had been conducted.21 The



18
            See          https://www.journalofhospitalinfection.com/action/showPdf?pii=S0195-
6701%2820%2930046-3 (Although the viral load of coronaviruses on inanimate surfaces is not
known during an outbreak situation it seem plausible to reduce the viral load on surfaces by
disinfection, especially of frequently touched surfaces in the immediate patient surrounding
where the highest viral load can be expected. The WHO recommends “to ensure that
environmental cleaning and disinfection procedures are followed consistently and correctly.”)
19
       https://www.cdc.gov/mmwr/volumes/69/wr/mm6912e3.htm?s_cid=mm6912e3_w
20
        See   https://www.cdc.gov/mmwr/volumes/69/wr/mm6912e3.htm?s_cid=mm6912e3_w
(During February 7–23, 2020, the largest cluster of COVID-19 cases outside mainland China
occurred on the Diamond Princess cruise ship, which was quarantined in the port of Yokohama,
Japan, on February 3 (3). On March 6, cases of COVID-19 were identified in persons on the
Grand Princess cruise ship off the coast of California; that ship was subsequently quarantined.
By March 17, confirmed cases of COVID-19 had been associated with at least 25 additional
cruise ship voyages. On February 21, CDC recommended avoiding travel on cruise ships in
Southeast Asia; on March 8, this recommendation was broadened to include deferring all cruise
ship travel worldwide for those with underlying health conditions and for persons aged ≥65
years. On March 13, the Cruise Lines International Association announced a 30-day voluntary
suspension of cruise operations in the United States. CDC issued a level 3 travel warning on
March 17, recommending that all cruise travel be deferred worldwide.)
21
       See     https://www.cdc.gov/mmwr/volumes/69/wr/mm6912e3.htm?s_cid=mm6912e3_w

                                                10
Case 2:20-cv-05536-KM-JBC Document 1 Filed 05/05/20 Page 11 of 37 PageID: 11



CDC notes that more studies are required to understand the perpetuation of transmission, but

what is clear is the uncertainty around COVID-19 and its implications for the lawful and safe

functioning of a variety of businesses, most significantly, food service businesses

       29.     Without a vaccine to protect against COVID-19, effective control of the outbreak

relies on measures designed to reduce human to human and surface to human exposure. Recent

information on the CDC’s website provides that COVID-19 spreads when people are within six

feet of each other or when a person comes in contact with a surface or object that has the virus on

it.22 Various other sources state that close contact with a person with the virus or surfaces where

the virus is found can transmit the virus.23

       30.     The secondary exposure of the surface to humans is particularly acute in places

where the public gathers typically to socialize, eat, drink, shop, be entertained, and go for

recreation. This is why the CDC recommends that in viral outbreaks individuals who are infected

(Cruise ships are often settings for outbreaks of infectious diseases because of their closed
environment, contact between travelers from many countries, and crew transfers between ships.
On the Diamond Princess, transmission largely occurred among passengers before quarantine
was implemented, whereas crew infections peaked after quarantine/ On the Grand Princess, crew
members were likely infected on voyage A and then transmitted SARS-CoV-2 to passengers on
voyage B. The results of testing of passengers and crew on board the Diamond Princess
demonstrated a high proportion (46.5%) of asymptomatic infections at the time of testing.
Available statistical models of the Diamond Princess outbreak suggest that 17.9% of infected
persons never developed symptoms. A high proportion of asymptomatic infections could
partially explain the high attack rate among cruise ship passengers and crew...Although these
data cannot be used to determine whether transmission occurred from contaminated surfaces,
further study of fomite transmission of SARS-CoV-2 aboard cruise ships is warranted.)
22
       https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/how-COVID-
spreads.html
 23
        Persistence of coronaviruses on inanimate surfaces and their inactivation with biocidal
 agents, Vol. 104, Kemp., G., et al., Journal of Hospital Infection, No. 3, March 2020, pages
 246-251 (remains infectious from 2 hours to 28 days depending on conditions); see also
 https://www.ucsf.edu/news/2020/02/416671/how-new-coronavirus-spreads-and-progresses-and-
 why-one-test-may-not-be-enough (doorknobs and table tops can contain the virus);
 https://www.nytimes.com/2020/03/02/health/coronavirus-how-it-spreads.html (virus can remain
 on metal, glass and plastic for several days).

                                                11
Case 2:20-cv-05536-KM-JBC Document 1 Filed 05/05/20 Page 12 of 37 PageID: 12



stay at home and those who are not sick engage in preventive measures such as constant hand

washing and avoiding activities that would bring them into close proximity of people with the

virus or surfaces where the virus may reside. However, because these recommendations have

proven ineffective to minimize the spread of COVID-19, containment efforts have led to civil

authorities issuing orders closing non-essential business establishments, including restaurants,

bars, hotels, theaters, personal care salons, gyms, and schools, and mandating social distancing

among the population. This has caused the cancelation of sporting events, parades, and concerts,

the closure of amusement parks, and substantial travel restrictions. In addition, to conserve

medical supplies, orders have been issued prohibiting the performance of non-urgent or non-

emergency elective procedures and surgeries, forcing the suspension of operations at many

medical, surgical, therapeutic, and dental practices.

       31.     New Jersey was among the first states to declare a state of emergency, with Gov.

Phil Murphy declaring a state of emergency and a public health emergency on March 9, 2020.

The declaration allowed the State to direct state resources to affected communities, and

prohibited excessive price increases on goods and services. On March 16, 2020, Gov. Murphy,

in conjunction with New York Governor Andrew Cuomo and Connecticut Governor Ned

Lamont, ordered that as of 8 p.m. that evening, all gyms, movie theaters, bars, and casinos were

to be closed. Restaurants were limited to take-out and delivery orders only (the “Closure Order”).

Separately, Gov. Murphy ordered all schools to close.24 On March 21, 2020, Gov. Murphy

issued a “stay at home” order, ordering New Jersey residents to stay at home except for

necessary travel and mandated that all non-essential businesses close until further notice.




24
        https://www.nj.com/coronavirus/2020/04/murphy-has-issued-24-executive-orders-to-
help-slow-coronavirus-outbreak-in-nj-heres-the-timeline.html

                                                 12
Case 2:20-cv-05536-KM-JBC Document 1 Filed 05/05/20 Page 13 of 37 PageID: 13



        32.    Since that time, Plaintiff, as well as all other restaurants in New Jersey, have been

unable to operate in the ordinary course of business.

        33.    All but six states have enacted “stay-at-home” orders, thirty-five states have

closed all non-essential businesses with other states enacting measures to curtail business

operations, all fifty states have closed schools, and most states have closed restaurants and bars

for services other than take-out and delivery (the “Closure Orders”).25

B.       Defendants’ Standard Uniform All-Risk Commercial Property Insurance Policies

        34.    Chubb’s insurance policies issued to Plaintiff and the Class Members are “all

risk” commercial property policies that cover loss or damage to the covered premises resulting

from all risks other than those expressly excluded.

        35.    Plaintiff and Class Members do not participate in the drafting or negotiating of

their policies with Chubb.

        36.    Plaintiff’s Policy, as well as the policies of other Class Members, include standard

forms used by Chubb for all insureds having applicable coverage. The form policies are used by

Chubb subsidiaries Indemnity Insurance of North America, Bankers Standard Insurance

Company, Ace American Insurance Company, Ace Property and Casualty Company, Insurance

Company of North America, Pacific Employers Insurance Company, Ace Fire Underwriters

Insurance Company, and Westchester Fire Insurance Company.

C.       Plaintiff’s Factual Allegations

        37.    Among the coverages provided by the Policy was business interruption insurance,

which, generally, would indemnify Plaintiff for lost income and profits if its business was shut

down.

25
           https://www.kff.org/health-costs/issue-brief/state-data-and-policy-actions-to-address-
coronavirus/.

                                                13
Case 2:20-cv-05536-KM-JBC Document 1 Filed 05/05/20 Page 14 of 37 PageID: 14



        38.    The Business Income (And Extra Expense) Coverage Form, Commercial Property

form CP 00 30 10 12 in the Policy provided coverage for Plaintiff as follows:

               We will pay for the actual loss of Business Income you sustain due to the
        necessary “suspension” of your “operations” during the “period of restoration”.
        The “suspension” must be caused by direct physical loss of or damage to property
        at premises which are described in the Declarations and for which a Business
        Income Limit Of Insurance is shown in the Declarations. The loss or damage must
        be caused by or result from a Covered Cause of Loss. With respect to loss of or
        damage to personal property in the open or personal property in a vehicle, the
        described premises include the area within 100 feet of such premises.

        39.    In the same form, the Policy provided the following additional coverage for

Plaintiff:

        5.     Additional Coverages

        a.     Civil Authority

               In this Additional Coverage, Civil Authority, the described premises are
               premises to which this Coverage Form applies, as shown in the
               Declarations. When a Covered Cause of Loss causes damage to property
               other than property at the described premises, we will pay for the actual
               loss of Business Income you sustain and necessary Extra Expense caused
               by action of civil authority that prohibits access to the described premises,
               provided that both of the following apply:

               (1)     Access to the area immediately surrounding the damaged property
                       is prohibited by civil authority as a result of the damage, and the
                       described premises are within that area but are not more than one
                       mile from the damaged property; and

               (2)     The action of civil authority is taken in response to dangerous
                       physical conditions resulting from the damage or continuation of
                       the Covered Cause of Loss that caused the damage, or the action is
                       taken to enable a civil authority to have unimpeded access to the
                       damaged property.

        Civil Authority Coverage for Business Income will begin 72 hours after the time
        of the first action of civil authority that prohibits access to the described premises
        and will apply for a period of up to four consecutive weeks from the date on
        which such coverage began.




                                                 14
Case 2:20-cv-05536-KM-JBC Document 1 Filed 05/05/20 Page 15 of 37 PageID: 15



       Civil Authority Coverage for Extra Expense will begin immediately after the time
       of the first action of civil authority that prohibits access to the described premises
       and will end:

              (1)     Four consecutive weeks after the date of that action; or

              (2)     When your Civil Authority Coverage for Business Income ends;

       whichever is later

       40.    The Business Income (And Extra Expense) Coverage Form defines Business

Income as:

       a.     Net Income (Net Profit or Loss before income taxes) that would have been
              earned or incurred; and

       b.     Continuing normal operating expenses incurred, including payroll.

       41.    The Business Income (And Extra Expense) Coverage Form defines Extra Expense

as:

              necessary expenses you incur during the “period of restoration” that you
              would not have incurred if there had been no direct physical loss or
              damage to property caused by or resulting from a Covered Cause of
              Loss. We will pay Extra Expense (other than the expense to repair or
              replace property) to:

              (1)     Avoid or minimize the “suspension” of business and to continue
                      operations at the described premises or at replacement premises
                      or temporary locations, including relocation expenses and costs
                      to equip and operate the replacement location or temporary
                      location.

              (2)     Minimize the “suspension” of business if you cannot continue
                      “operations”. We will also pay Extra Expense to repair or replace
                      property, but only to the extent it reduces the amount of loss that
                      otherwise would have been payable under this Coverage Form.

       42.    Causes of Loss are defined in a separate form of the Policy, Commercial Property

form CP 10 30 09 17. A Covered Cause of Loss “means direct physical loss unless the loss is

excluded or limited in this policy.” The interruption of Plaintiff’s and other class members’




                                                15
Case 2:20-cv-05536-KM-JBC Document 1 Filed 05/05/20 Page 16 of 37 PageID: 16



businesses was were not caused by any of the exclusions set forth in the Causes of Loss – Special

Form.

        43.     Plaintiff’s Policy includes an endorsement Exclusion of Loss Due To Virus or

Bacteria, Commercial Property form CP 01 40 07 07, which provides:

        We will not pay for loss or damage caused by or resulting from any virus,
        bacterium or other microorganism that induces or is capable of inducing physical
        distress, illness or disease.

        44.     Plaintiff and all similarly situated Class members have suffered a direct physical

loss of and damage to their property because they have been unable to use their property for its

intended purpose.

        45.     On or about April 1, 2020, Chubb posted a notice on its website regarding to

coverage under Chubb policies relating to the COVID-19 pandemic.26 With respect to business

interruption insurance, the notice stated:

        Business interruption insurance generally covers losses to your business’ income
        that result from disruption of your business. The disruption must be caused by
        physical loss or damage to your property by a “covered peril.” The presence of an
        infectious agent or communicable disease at a location where there is covered
        property generally will not mean that property has suffered “physical loss or
        damage” under your policy. Generally, “physical loss or damage” means that
        the physical structure or physical characteristics of the property have been altered
        by a “covered peril”. Loss of use, or diminished value of property that has not
        been physically altered will not be considered “physical loss or damage”, except
        for theft, and then only if theft is listed as a covered cause of loss or covered peril
        under your policy. These disruptions must result from physical loss or damage to
        property by a “covered peril”:

        1) at listed locations; or

        2) within a certain distance from a listed location, if a civil authority prohibits
        access to that location due to the physical loss or damage (“civil authority”
        insurance); or



26
     https://www.chubb.com/microsites/covid19-resource-center/_assets/pdf/covid-
commercial-property-policyholder-notice-4-1-2020.pdf

                                                  16
Case 2:20-cv-05536-KM-JBC Document 1 Filed 05/05/20 Page 17 of 37 PageID: 17



       3) at a location operated by third parties, if your business depends on that location
       or on those third parties. This could include your customers, direct suppliers, or
       attractions that bring customers to your business (“contingent business
       interruption” insurance).

       Business interruption insurance may pay your loss of income, necessary expenses
       such as payroll, and extraordinary expenses you incur to attempt to continue your
       business, such as hiring temporary workers or paying overtime.

       You may also have “supply chain insurance” - insurance for interruption of
       business activities due to physical loss or damage to property by a “covered peril”
       at other locations that are part of your supply chain but not included in your
       “contingent business interruption” insurance, such as suppliers of direct suppliers.

       Your business interruption insurance and your limits for this insurance will be
       indicated in your policy.

       Business interruption insurance applies after a “waiting period” which usually
       consists of a set period of consecutive hours or days immediately after physical
       loss or damage occurs. Business interruption insurance then continues through a
       “period of indemnity” which is the time it takes to repair or replace the lost or
       damaged property and restore business activities to pre-loss levels. Waiting
       periods and periods of indemnity can vary by location and type of business
       interruption insurance. All of these time periods will be in your policy.

       You may have purchased insurance for the costs to clean up property
       contaminated by infectious diseases if required to do so by a civil authority. This
       insurance is offered in limited circumstances and generally will not require
       physical loss or damage to property, is offered in limited circumstances, will be
       subject to a separate limit of insurance, and includes insurance for business
       income losses incurred during the cleanup.

               (Emphasis in original)

       46.     Notwithstanding the fact that Plaintiff’s claim was a covered loss, Chubb denied

Plaintiff’s claim under its business interruption coverage.

       47.     Both the notice and Chubb’s denial letter were erroneous in that in that Plaintiff

had suffered direct physical loss or damage within the definition of the Policy. It is contrary to

law, as Chubb states on its website, that “[l]oss of use, or diminished value of property that has

not been physically altered will not be considered ‘physical loss or damage’”. In fact, applicable

case law holds that loss of use of property that has not been physically altered does constitute


                                                17
Case 2:20-cv-05536-KM-JBC Document 1 Filed 05/05/20 Page 18 of 37 PageID: 18



“physical loss or damage” for purposes of first-party property insurance, such as that contained

in the Policy.

        48.      As drafter of the Policy, if Chubb had wished to exclude from coverage as

“physical loss or damage” loss of use of property that has not been physically altered, it could

have used explicit language stating such a definition of “physical loss or damage”. It did not do

so.

        49.      The exclusion in the Virus and Bacteria endorsement does not apply because

Plaintiff’s, and other class members’, losses were not caused by a “virus, bacterium or other

microorganism that induces or is capable of inducing physical distress, illness or disease”.

Rather, the efficient proximate cause of Plaintiff’s, and other Class Members’ losses, were

precautionary measures taken by the State of New Jersey to prevent the spread of COVID-19 in

the future, not because coronavirus was found in or on Plaintiff’s insured property.

        D.       The COVID-19 Pandemic has Affected Policyholders Nationwide.

        50.      COVID-19 is physically impacting private commercial property in New Jersey

and throughout the United States, threatening the survival of thousands of restaurants, retail

establishments, and other businesses that have had their business operations suspended or

curtailed indefinitely by order of civil authorities.

        51.      No insurer intends to cover any losses caused by the COVID-19 pandemic.

        52.      For example, a bipartisan group from the U.S. House of Representatives recently

sent a letter to various insurance industry trade groups requesting that their members recognize

financial losses relating to COVID-19 under the standard commercial interruption coverage. In

response, the industry trade groups stated: “Business interruption policies do not, and were not




                                                  18
Case 2:20-cv-05536-KM-JBC Document 1 Filed 05/05/20 Page 19 of 37 PageID: 19



designed to, provide coverage against communicable diseases such as COVID-19.”27 Upon

information and belief, Chubb belongs to and supports the trade groups’ position.

        53.     For instance, Arkansas Insurance Department Bulletin No. 9-2020 states that “In

most BII policies, coverage is triggered when the policyholder sustains physical damage to

insured property caused by a covered peril resulting in quantifiable business interruption loss . .

. viruses and disease are typically NOT an insured peril unless added by endorsement (emphasis

in the original).28

        54.     The South Carolina Department of Insurance issues “Guidance” on business

interruption insurance stating that under the business income policy, there likely is no coverage

from losses resulting from a virus.29

        55.     Members of the insurance industry have also been actively advising Insurance

Commissioners that they do not intend to provide coverage for business interruption related to

COVID-19. As a result, many small businesses that maintain commercial multi-peril insurance

policies with business interruption coverage will have significant uninsured losses because the

insurance industry is stating that such policies do not cover COVID-19.

        56.     For instance, the State of Connecticut Insurance Department, Maryland Insurance

Administration and the West Virginia Office of the Insurance Commissioner issued nearly

identical notices supporting the insurance companies’ reasons for denying business interruption




27
        https://www.insurancejournal.com/news/national/2020/03/20/561810.htm
28
        https://insurance.arkansas.gov/uploads/resource/documents/9-2020.pdf
29
        https://www.doi.sc.gov/948/COVID-19

                                                19
Case 2:20-cv-05536-KM-JBC Document 1 Filed 05/05/20 Page 20 of 37 PageID: 20



claims, stating that the potential loss costs from such perils [like COVID-19] are so extreme that

providing coverage would jeopardize the financial solvency of property insurers.30

       57.     John F. King, Insurance and Safety Fire Commission for the State of Georgia

issued Bulletin 20-EX-3 stating that losses from COVID-19 are excluded losses.31 Vicki

Schmidt, Kansas Insurance Department Commission issued a similar Bulletin stating it was her

“understanding it is unlikely that a business policy would cover losses related to COVID-19.”32

       58.     Other state governments expect that insurance companies will breach their

obligation to provide coverage for business losses due to the COVID-19 pandemic and have

introduced bills requiring every insurance policy insuring against loss or damage to property,

which includes the loss of use and occupancy and business interruption, be construed to include,

among other covered perils, coverage for business interruption because of global virus

transmission or pandemic.33

       59.     A declaratory judgment determining that the business income loss and extra

expense coverage provided in common all-risk commercial property insurance policies applies to

the suspension, curtailment, and interruption of business operations resulting from measures put

into place by civil authorities is necessary to prevent the Plaintiff and similarly situated Class

members from being denied critical coverage for which they have paid.


30
         See    https://portal.ct.gov/CID/Coronavirus/Business-Interruption-Insurance-Notice;
https://insurance.maryland.gov/Pages/newscenter/NewsDetails.aspx?NR=2020256;
https://www.wvinsurance.gov/Portals/0/pdf/pressrelease/20-
08%20Business%20Interruption%20Insurance.pdf?ver=2020-03-26-222830-620.
31
       https://www.oci.ga.gov/ExternalResources/Announcements/Bulletin-3172020-1619.pdf.
32
       https://insurance.ks.gov/documents/department/COVID19-FAQ.pdf.
33
       See House Bill No. 858, State of Louisiana House of Representatives. Similar legislation
has been introduced in Massachusetts (Senate Bill Senate Docket. 2888); New Jersey (Assembly
No. 3844); Sate of New York (Assembly 10226); and Ohio (House Bill No. 589).

                                               20
Case 2:20-cv-05536-KM-JBC Document 1 Filed 05/05/20 Page 21 of 37 PageID: 21



                                CLASS ACTION ALLEGATIONS
        60.     Plaintiff brings this lawsuit pursuant to Federal Rule of Civil Procedure 23(a) and

(b)(3) on behalf of themselves and all other persons similarly situated.

        61.     The Nationwide Class is defined as:

                All entities who have entered into standard all-risk commercial property
                insurance policies with Chubb, where such policies provide for business
                income loss and extra expense coverage and do not exclude coverage for
                pandemics, and , and who have suffered losses due to measures put in
                place by civil authorities’ stay-at-home or shelter-in-place orders since
                March 15, 2020.

                The New Jersey Sub-Class is defined as:

                All entities who have entered into standard all-risk commercial property
                insurance policies with Chubb to insure property in New Jersey, where
                such policies provide for business income loss and extra expense coverage
                and do not exclude coverage for pandemics, and , and who have suffered
                losses due to measures put in place by civil authorities’ stay-at-home or
                shelter-in-place orders since March 15, 2020.

        Excluded from each class are the Defendants, their employees, officers, directors, legal

representatives, heirs, successors, and wholly or partly owned subsidiaries or affiliated

companies; Class Counsel and their employees; and the judicial officers and their immediate

family members and associated court staff assigned to this case.

        62.     Plaintiff reserves the right to modify, expand, or amend the definitions of the

proposed classes following the discovery period and before the Court determines whether class

certification is appropriate.

        63.     Certification of Plaintiff’s claims for class-wide treatment is appropriate because

Plaintiff can prove the elements of their claims on a class-wide basis using the same evidence as

would prove those elements in individual actions alleging the same claims.




                                                21
Case 2:20-cv-05536-KM-JBC Document 1 Filed 05/05/20 Page 22 of 37 PageID: 22



        Numerosity

        64.      This action satisfies the requirements of Fed.R.Civ.P. 23(a)(1). The Class

numbers at least in the hundreds and consists of geographically dispersed business entities who

are insured for business interruption losses. Chubb sells many insurance policies in the State of

New Jersey and most, if not all, other states and therefore joinder of the Class members is

impracticable.

        65.      The identity of Class members is ascertainable, as the names and addresses of all

Class members can be identified in Chubb’s or their agent’s books and records. Plaintiff

anticipates providing appropriate notice to the certified Class in compliance with Fed.R.Civ.P.

23(c)(2)(A) and/or (B), to be approved by the Court after class certification, or pursuant to court

order under Fed.R.Civ.P. 23(d).

        Typicality

        66.      This action satisfies the requirements of Fed.R.Civ.P. 23(a)(3) because Plaintiff’s

claims are typical of the claims of each of the Class members, as all Class members were and are

similarly affected and their claims arise from the same all-risk commercial property insurance

policy provisions entered into with Chubb. Each Class member’s insurance policy contains the

same form providing coverage for business income loss. None of the forms exclude coverage

due to a governmental action intended to reduce the effect of the ongoing global pandemic. As a

result, a declaratory judgment as to the rights and obligations under Plaintiff’s Policy will

address the rights and obligations of all Class members.

        Adequacy of Representation
        67.      Plaintiff is committed to prosecuting the action, will fairly and adequately protect

the interests of the members of the Class, and has retained counsel competent and experienced in

class action litigation, including litigation relating to insurance policies. Plaintiff has no interests


                                                  22
Case 2:20-cv-05536-KM-JBC Document 1 Filed 05/05/20 Page 23 of 37 PageID: 23



antagonistic to or in conflict with other members of the Class. Plaintiff anticipates no difficulty

in the management of this litigation as a class action.

       Commonality
       68.     This action satisfies the requirements of Fed.R.Civ.P. 23(a)(2) because there are

questions of law and fact that are common to each of the classes. These common questions

predominate over any questions affecting only individual Class members. The questions of law

and fact common to the Class include, but are not limited to:

       a.      Whether there is an actual controversy between Plaintiff and Chubb as to the
               rights, duties, responsibilities and obligations of the parties under the business
               interruption coverage provisions in standard all- risk commercial property
               insurance policies;

       b.      Whether measures to reduce the spread of the COVID-19 pandemic are excluded
               from Plaintiff’s and the Class members standard all-risk commercial property
               insurance policies;

       c.      Whether the measures put in place by civil authorities to stop the spread of
               COVID-19 caused physical loss or damage to covered commercial property;

       d.      Whether Chubb has repudiated and anticipatorily breached the all-risk
               commercial property insurance policies the issued with business interruption
               coverage by intending to deny claims for coverage; and

       e.      Whether Plaintiff and the Class members suffered damages as a result of the
               anticipatory breach by Chubb.

       Superiority/Predominance

       69.     This action satisfies the requirements of Fed.R.Civ.P. 23(b)(3). A class action is

superior to other available methods for the fair and efficient adjudication of the rights of the

Class members. The joinder of individual Class members is impracticable because of the vast

number of Class members who have entered into the standard all-risk commercial property

insurance policies with Defendants.




                                                 23
Case 2:20-cv-05536-KM-JBC Document 1 Filed 05/05/20 Page 24 of 37 PageID: 24



       70.     Because a declaratory judgment as to the rights and obligations under the uniform

all-risk commercial property insurance policies will apply to all Class members, most or all Class

Members would have no rational economic interest in individually controlling the prosecution of

specific actions. The burden imposed on the judicial system by individual litigation, and to

Chubb, by even a small fraction of the Class members, would be enormous.

       71.     In comparison to piecemeal litigation, class action litigation presents far fewer

management difficulties, far better conserves the resources of both the judiciary and the parties,

and far more effectively protects the rights of each Class member. The benefits to the legitimate

interests of the parties, the Court, and the public resulting from class action litigation

substantially outweigh the expenses, burdens, inconsistencies, economic infeasibility, and

inefficiencies of individualized litigation. Class adjudication is superior to other alternatives

under Fed.R.Civ.P. 23(b)(3)(D). Class treatment will also avoid the substantial risk of

inconsistent factual and legal determinations on the many issues in this lawsuit.

       72.     Plaintiff knows of no obstacles likely to be encountered in the management of this

action that would preclude its maintenance as a class action. Rule 23 provides the Court with the

authority and flexibility to maximize the efficiencies and benefits of the class mechanism and

reduce management challenges. The Court may, on motion of Plaintiff or on its own

determination, certify nationwide and statewide classes for claims sharing common legal

questions; use the provisions of Rule 23(c)(4) to certify particular claims, issues, or common

questions of law or of fact for class-wide adjudication; certify and adjudicate bellwether class

claims; and use Rule 23(c)(5) to divide any Class into subclasses.




                                                24
Case 2:20-cv-05536-KM-JBC Document 1 Filed 05/05/20 Page 25 of 37 PageID: 25



                                          COUNT I
            DECLARATORY JUDGMENT – BUSINESS INCOME COVERAGE
           (Claim Brought on Behalf of the National Class and New Jersey Subclass)

          73.   Plaintiff repeats the allegations set forth in paragraphs 1-72 as if fully set forth

herein.

          74.   Plaintiff brings this Count individually and on behalf of the other members of the

National Class and New Jersey Subclass.

          75.   Plaintiff’s Chubb Policy, as well as those of the other Class Members, are

contracts under which Chubb was paid premiums in exchange for its promise to pay Plaintiff’s

and the other Class Members’ losses for claims covered by the Policy.

          76.   Plaintiff and other Class Members have complied with all applicable provisions of

the Policies and/or those provisions have been waived by Chubb or Chubb is estopped from

asserting them, and yet Chubb has abrogated its insurance coverage obligations pursuant to the

Policies’ clear and unambiguous terms and has wrongfully and illegally refused to provide

coverage to which Plaintiff and Class Members are entitled.

          77.   Chubb has denied claims related to COVID-19 on a uniform and class-wide basis,

without individual bases or investigations, so the Court can render declaratory judgment no

matter whether members of the Class have filed a claim.

          78.   An actual case or controversy exists regarding Plaintiff’s and the other Class

Members’ rights and Chubb’s obligations under the Policies to reimburse Plaintiff and Class

Members for the full amount of Business Income losses incurred by Plaintiff and the other Class

Members in connection with the suspension of their businesses stemming from Orders intended

to mitigate the COVID-19 pandemic.




                                                 25
Case 2:20-cv-05536-KM-JBC Document 1 Filed 05/05/20 Page 26 of 37 PageID: 26



          79.    Pursuant to 28 U.S.C. § 2201, Plaintiff and the other Class Members seek a

declaratory judgment from this Court declaring the following:

                  i.     Plaintiff’s and the other Class Members’ Business Income losses incurred
           in connection with the Closure Order and the necessary interruption of their businesses
           stemming from Orders intended to mitigate the COVID-19 pandemic are insured losses
           under their Policies; and

                  ii.    Chubb is obligated to pay Plaintiff and other Class Members for the full
           amount of the Business Income losses incurred and to be incurred in connection with the
           Closure Order during the period of restoration and the necessary interruption of their
           businesses stemming from Orders intended to mitigate the COVID-19 pandemic.

                                         COUNT II
               BREACH OF CONTRACT – BUSINESS INCOME COVERAGE
           (Claim Brought on Behalf of the National Class and New Jersey Subclass)

          80.    Plaintiff repeats the allegations set forth in paragraphs 1-79 as if fully set forth

herein.

          81.    Plaintiff brings this Count individually and on behalf of the other members of the

National Class and New Jersey Subclass.

          82.    Plaintiff’s Chubb Policy, as well as those of the other Class members, are

contracts under which Chubb was paid premiums in exchange for its promise to pay Plaintiff’s

and the other Class Members’ losses for claims covered by the Policy.

          83.    In the Business Income (And Extra Expense) Coverage Form, Chubb agreed to

pay for its insureds’ actual loss of Business Income sustained due to the necessary suspension of

its operations during the “period of restoration.”

          84.    In the Business Income (And Extra Expense) Coverage Form, Chubb agreed to

pay for its insureds’ actual loss of Business Income sustained due to the necessary “suspension

of [their] operations” during the “period of restoration” caused by direct physical loss or damage.

A “partial slowdown or complete cessation” of business activities at the Covered Property is a

“suspension” under the policy, for which Chubb agreed to pay for loss of Business Income


                                                  26
Case 2:20-cv-05536-KM-JBC Document 1 Filed 05/05/20 Page 27 of 37 PageID: 27



during the “period of restoration” “that occurs within 24 consecutive months after the date of

direct physical loss or damage.”

          85.   “Business Income” under the policy means the “Net Income (Net Profit or Loss

before income taxes) that would have been earned or incurred if no physical loss or damage had

occurred”, as well as “[c]ontinuing normal operating expenses incurred, including payroll”

          86.   The Closure Order caused direct physical loss and damage to Plaintiff’s and the

other Class Members’ Covered Properties, requiring suspension of operations at the Covered

Properties. Losses caused by the Closure Order thus triggered the Business Income provision of

Plaintiff’s and the other Business Income Breach Class Members’ Chubb policies.

          87.   Plaintiff and the other Class Members have complied with all applicable

provisions of their policies and/or those provisions have been waived by Chubb or Chubb

estopped from asserting them, and yet Chubb has abrogated its insurance coverage obligations

pursuant to the Policies’ clear and unambiguous terms.

          88.   By denying coverage for any Business Income losses incurred by Plaintiff and

other Class Members as a result of the Closure Order and Orders intended to mitigate the

COVID-19 pandemic, Chubb has breached its coverage obligations under the Policies.

          89.   As a result of Chubb’s breaches of the Policies, Plaintiff and the other Class

Members have sustained substantial damages for which Chubb is liable, in an amount to be

established at trial.

                                      COUNT III
   ANTICIPATORY BREACH OF CONTRACT— BUSINESS INCOME COVERAGE
     (Claims Brought on Behalf of the National Class and the New Jersey Sub-class)

          90.   Plaintiff repeats the allegations set forth in paragraphs 1- 89 as if fully set forth

herein.




                                                 27
Case 2:20-cv-05536-KM-JBC Document 1 Filed 05/05/20 Page 28 of 37 PageID: 28



       91.     Plaintiff brings this Count individually and on behalf of the other members of the

National Class and New Jersey Subclass.

       92.     Plaintiff’s Chubb Policy, as well as those of the other Class members, are

contracts under which Chubb was paid premiums in exchange for its promise to pay Plaintiff’s

and the other Class Members’ losses for claims covered by the Policy.

       93.     In the Business Income (And Extra Expense) Coverage Form, Chubb agreed to

pay for its insureds’ actual loss of Business Income sustained due to the necessary suspension of

its operations during the “period of restoration.”

       94.     In the Business Income (And Extra Expense) Coverage Form, Chubb agreed to

pay for its insureds’ actual loss of Business Income sustained due to the necessary “suspension

of [their] operations” during the “period of restoration” caused by direct physical loss or damage.

A “partial slowdown or complete cessation” of business activities at the Covered Property is a

“suspension” under the policy, for which Chubb agreed to pay for loss of Business Income

during the “period of restoration” “that occurs within 24 consecutive months after the date of

direct physical loss or damage.”

       95.     “Business Income” under the policy means the “Net Income (Net Profit or Loss

before income taxes) that would have been earned or incurred if no physical loss or damage had

occurred”, as well as “[c]ontinuing normal operating expenses incurred, including payroll”

       96.     The Closure Orders caused direct physical loss and damage to Plaintiff’s and the

other Class Members’ Covered Properties, requiring suspension of operations at the Covered

Properties. Losses caused by the Closure Orders thus triggered the Business Income provision of

Plaintiff’s and the other Business Income Breach Class Members’ Chubb policies.




                                                 28
Case 2:20-cv-05536-KM-JBC Document 1 Filed 05/05/20 Page 29 of 37 PageID: 29



          97.    Notwithstanding the foregoing, the notice on Chubb’s website states that Chubb

will pay business interruption claims only if the subject property is physically altered. As a

result, Chubb has anticipitorally breached the Policy of Plaintiff and other Class members who

have suffered physical loss or damage to their property because the use of that property has been

substantially impaired and, thus, would be entitled to coverage under their Policies under

applicable law, but for Chubb’s anticipatory breach of contract.

          98.    Plaintiff and the other Class Members have complied with all applicable

provisions of their policies and/or those provisions have been waived by Chubb or Chubb

estopped from asserting them, and yet Chubb has abrogated its insurance coverage obligations

pursuant to the Policies’ clear and unambiguous terms.

          99.    As a result of Chubb’s breaches of the Policies, Plaintiff and the other Class

Members have sustained substantial damages for which Chubb is liable, in an amount to be

established at trial.

                                         COUNT IV
            DECLARATORY JUDGMENT – CIVIL AUTHORITY COVERAGE
           (Claim Brought on Behalf of the National Class and New Jersey Subclass)

          100.   Plaintiff repeats the allegations set forth in paragraphs 1-99 as if fully set forth

herein.

          101.   Plaintiff brings this Count individually and on behalf of the other members of the

National Class and New Jersey Subclass.

          102.   Plaintiff’s Chubb Policy, as well as those of the other Class Members, are

contracts under which Chubb was paid premiums in exchange for its promise to pay Plaintiff’s

and other Class members’ losses for claims covered by the Policy.




                                                  29
Case 2:20-cv-05536-KM-JBC Document 1 Filed 05/05/20 Page 30 of 37 PageID: 30



       103.   Plaintiff and Class members have complied with all applicable provisions of the

Policies and/or those provisions have been waived by Chubb or Chubb is estopped from

asserting them, and yet Chubb has abrogated its insurance coverage obligations pursuant to the

Policies’ clear and unambiguous terms and has wrongfully and illegally refused to provide

coverage to which Plaintiff and Class Members are entitled.

       104.   Chubb has denied claims related to COVID-19 on a uniform and class wide basis,

without individual bases or investigations, so the Court can render declaratory judgment no

matter whether members of the Class have filed a claim.

       105.   An actual case or controversy exists regarding Plaintiff’s and other Class

Members’ rights and Chubb’s obligations under the Policies to reimburse Plaintiff and other

Class Members for the full amount of covered Civil Authority losses incurred by Plaintiff and

other Class Members in connection with Closure Order and the necessary interruption of their

businesses stemming from the Orders intended to mitigate the COVID-19 pandemic.

       106.   Pursuant to 28 U.S.C. § 2201, Plaintiff and other Class Members seek a

declaratory judgment from this Court declaring the following:

              i.      Plaintiff’s and other Class Members’ Civil Authority losses incurred in
                      connection with the Closure Order and the necessary interruption of their
                      businesses stemming from the COVID-19 pandemic are insured losses
                      under their Policies; and

              ii.     Chubb is obligated to pay Plaintiff and other Class members the full
                      amount of the Civil Authority losses incurred and to be incurred in
                      connection with the covered losses related to the Closure Order and the
                      necessary interruption of their businesses stemming from the Orders
                      intended to mitigate the COVID-19 pandemic.




                                              30
Case 2:20-cv-05536-KM-JBC Document 1 Filed 05/05/20 Page 31 of 37 PageID: 31



                                          COUNT V
                BREACH OF CONTRACT – CIVIL AUTHORITY COVERAGE
            (Claim Brought on Behalf of the National Class and New Jersey Subclass)

          107.   Plaintiff repeats the allegations set forth in paragraphs 1-106 as if fully set forth

herein.

          108.   Plaintiff brings this Count individually and on behalf of the other members of the

National Class and New Jersey Subclass.

          109.   Plaintiff’s Policy, as well as those of the other Class Members, are contracts under

which Chubb was paid premiums in exchange for its promise to pay Plaintiff’s and the other

Class Members’ losses for claims covered by the policy.

          110.   Chubb Business Income (And Extra Expense) Coverage Form provides “Civil

Authority” coverage, which promises to pay “the actual loss of Business Income you sustain and

necessary Extra Expense caused by action of civil authority that prohibits access to the described

premises, provided that both of the following apply:

          (1)    Access to the area immediately surrounding the damaged property is
                 prohibited by civil authority as a result of the damage, and the described
                 premises are within that area but are not more than one mile from the
                 damaged property; and

          (2)    The action of civil authority is taken in response to dangerous physical
                 conditions resulting from the damage or continuation of the Covered
                 Cause of Loss that caused the damage, or the action is taken to enable a
                 civil authority to have unimpeded access to the damaged property.”

          111.   The Closure Orders triggered the Civil Authority provision under Plaintiff’s and

the other members of the Class’ Chubb Policies.

          112.   Plaintiff and the other members of the Class have complied with all applicable

provisions of the Policies and/or those provisions have been waived by Chubb or Chubb is




                                                  31
Case 2:20-cv-05536-KM-JBC Document 1 Filed 05/05/20 Page 32 of 37 PageID: 32



estopped from asserting them, and yet Chubb has abrogated its insurance coverage obligations

pursuant to the Policies’ clear and unambiguous terms.

          113.   By denying coverage for any business losses incurred by Plaintiff and other

members of the Class in connection with the Closure Orders and Orders intended to mitigate the

COVID-19 pandemic, Chubb has breached its coverage obligations under the Policies.

          114.   As a result of Chubb’s breaches of the Policies, Plaintiff and the other members of

the Class have sustained substantial damages for which Chubb s liable, in an amount to be

established at trial.

                                         COUNT VI
             DECLARATORY JUDGMENT – EXTRA EXPENSE COVERAGE
           (Claim Brought on Behalf of the National Class and New Jersey Subclass)

          115.   Plaintiff repeats the allegations set forth in paragraphs 1-114 as if fully set forth

herein.

          116.   Plaintiff brings this Count individually and on behalf of the other members of the

National Class and the New Jersey subclass.

          117.   Plaintiff’s Chubb Policy, as well as those of other Class Members, are contracts

under which Chubb was paid premiums in exchange for its promise to pay Plaintiff’s and other

Class Members’ losses for claims covered by the Policy.

          118.   Plaintiff and other Class Members have complied with all applicable provisions of

the Policies and/or those provisions have been waived by Chubb or Chubb is estopped from

asserting them, and yet Chubb has abrogated its insurance coverage obligations pursuant to the

Policies’ clear and unambiguous terms and has wrongfully and illegally refused to provide

coverage to which Plaintiff and Class Members are entitled.




                                                  32
Case 2:20-cv-05536-KM-JBC Document 1 Filed 05/05/20 Page 33 of 37 PageID: 33



          119.     Chubb has denied claims related to COVID-19 on a uniform and class wide basis,

without individual bases or investigations, so the Court can render declaratory judgment no

matter whether members of the Class have filed a claim.

          120.     An actual case or controversy exists regarding Plaintiff’s and other Class

Members’ rights and Chubb’s obligations under the Policies to reimburse Plaintiff and the other

Class Members for the full amount of Extra Expense losses incurred by Plaintiff and Class

Members in connection with Closure Order and the necessary interruption of their businesses

stemming from Orders intended to mitigate the COVID- 19 pandemic.

          121.     Pursuant to 28 U.S.C. § 2201, Plaintiff and other Class Members seek a

declaratory judgment from this Court declaring the following:

          i.       Plaintiff’s and other Class Members’ Extra Expense losses incurred in connection
                   with the Closure Order and the necessary interruption of their businesses
                   stemming from Orders intended to mitigate the COVID-19 pandemic are insured
                   losses under their Policies; and

          ii.      Chubb is obligated to pay Plaintiff and other Class Members for the full amount
                   of the Extra Expense losses incurred and to be incurred in connection with the
                   covered losses related to the Closure Order during the period of restoration and
                   the necessary interruption of their businesses stemming from Orders intended to
                   mitigate the COVID-19 pandemic.

                                            COUNT VII
                    BREACH OF CONTRACT – EXTRA EXPENSE COVERAGE
               (Claim Brought on Behalf of the National Class and New Jersey Subclass)

          122.     Plaintiff repeats the allegations set forth in paragraphs 1-121 as if fully set forth

herein.

          123.     Plaintiff brings this Count individually and on behalf of the other members of the

National Class and New Jersey Subclass.




                                                    33
Case 2:20-cv-05536-KM-JBC Document 1 Filed 05/05/20 Page 34 of 37 PageID: 34



        124.    Plaintiff’s Chubb policy, as well as those of the other Class Members, are

contracts under which Chubb was paid premiums in exchange for its promise to pay Plaintiff’s

and the other Class Members’ losses for claims covered by the Policy.

        125.    In the Business Income (And Extra Expense) Coverage Form, Chubb also agreed

to pay necessary Extra Expense that its insureds incur during the “period of restoration” that the

insureds would not have incurred if there had been no direct physical loss or damage to the

described premises. “Extra Expense” means expenses “to avoid or minimize the suspension of

business and to continue ‘operations,’” and to repair or replace property.

        126.    Due to the Closure Order, Plaintiff and other members of the Class incurred Extra

Expense at Covered Property

        127.    Plaintiff and other members of the Class have complied with all applicable

provisions of the Policies and/or those provisions have been waived by Chubb or Chubb is

estopped from asserting them, and yet Chubb has abrogated its insurance coverage obligations

pursuant to the Policies’ clear and unambiguous terms.

        128.    By denying coverage for any business losses incurred by Plaintiff and other

members of the Class in connection with the Closure Order and Orders intended to mitigate the

COVID-19 pandemic, Chubb has breached its coverage obligations under the Policies.

        129.    As a result of Chubb’s breaches of the Policies, Plaintiff and the other members of

the Class have sustained substantial damages for which Chubb is liable, in an amount to be

established at trial.

        WHEREFORE, Plaintiff, on behalf of themselves and all similarly situated individuals,

demand judgment against the Defendants as follows:




                                                34
Case 2:20-cv-05536-KM-JBC Document 1 Filed 05/05/20 Page 35 of 37 PageID: 35



      (1)    Declaring this action to be a proper class action maintainable pursuant to

             Fed.R.Civ.P. 23(a) and Rule 23(b)(3) and declaring Plaintiff and its counsel to be

             representatives of the Class;

      (2)    Issuing a Declaratory Judgment declaring the Parties’ rights and obligations under

             the insurance policies;

      (3)    Awarding Plaintiff and the Class compensatory damages from Chubb’s breach of

             the insurance policies in an amount to be determined at trial, together with

             appropriate prejudgment interest at the maximum rate allowable by law;

      (4)    Awarding Plaintiff and the Class costs and disbursements and reasonable

             allowances for the fees of Plaintiff’s and the Class’s counsel and experts, and

             reimbursement of expenses; and

      (5)    Awarding such other and further relief the Court deems just, proper, and

             equitable.


                                                         CARELLA, BYRNE, CECCHI
                                                         OLSTEIN, BRODY & AGNELLO
                                                         Attorneys for Plaintiff


                                                         By:        /s/ James E. Cecchi
                                                                    JAMES E. CECCHI

Dated: May 5, 2020

Christopher A. Seeger
Stephen A. Weiss
SEEGER WEISS
55 Challenger Road, 6th Floor
Ridgefield Park, New Jersey 07660
(973) 639-9100

Samuel H. Rudman
ROBBINS GELLER RUDMAN



                                              35
Case 2:20-cv-05536-KM-JBC Document 1 Filed 05/05/20 Page 36 of 37 PageID: 36



  & DOWD LLP
58 South Service Road, Suite 200
Melville, NY 11747(631) 367-7100

Paul J. Geller
Stuart A. Davidson
ROBBINS GELLER RUDMAN
  & DOWD LLP
120 East Palmetto Park Road, Suite 500
Boca Raton, Florida 33432
(561) 750-3000




                                         36
Case 2:20-cv-05536-KM-JBC Document 1 Filed 05/05/20 Page 37 of 37 PageID: 37



                              DEMAND FOR A JURY TRIAL
       Plaintiff and the Class request a jury trial for all Counts for which a trial by jury is

permitted by law.

                                                   CARELLA, BYRNE, CECCHI
                                                   OLSTEIN, BRODY & AGNELLO
                                                   Attorneys for Plaintiff


                                                   By:    /s/ James E. Cecchi
                                                          JAMES E. CECCHI
Dated: May 5, 2020

Christopher A. Seeger
Stephen A. Weiss
SEEGER WEISS
55 Challenger Road, 6th Floor
Ridgefield Park, New Jersey 07660
(973) 639-9100

Samuel H. Rudman
ROBBINS GELLER RUDMAN
  & DOWD LLP
58 South Service Road, Suite 200
Melville, NY 11747(631) 367-7100

Paul J. Geller
Stuart A. Davidson
ROBBINS GELLER RUDMAN
  & DOWD LLP
120 East Palmetto Park Road, Suite 500
Boca Raton, Florida 33432
(561) 750-3000




                                              37
